UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :
 GANGA BHAVANI MANTENA,                                :
                                                       :           17cv5142
                       Plaintiff,                      :
                                                       :           ORDER
               -against-                               :
                                                       :
 MARK J. HAZUDA, Director of the United States         :
 and Immigration Services’ Nebraska Services           :
 Center, et al.,                                       :
                                                       :
                       Defendants.                     :
                                                       :

WILLIAM H. PAULEY III, Senior United States District Judge:

              The parties having appeared for a status conference on January 31, 2020, this

Court adopts the following schedule:

              1. Defendants shall file the Certified Administrative Record by March 24, 2020;

              2. Plaintiff shall file her motion for summary judgment by May 8, 2020;

              3. Defendants shall file their cross motion for summary judgment, as well as
                 their opposition to Plaintiff’s motion by June 22, 2020;

              4. Plaintiff shall file her reply to Defendants’ opposition, as well as her
                 opposition to Defendants’ cross motion by July 22, 2020;

              5. Defendants shall file their reply to Plaintiff’s opposition by August 5, 2020;

              6. The parties shall appear for oral argument on September 10, 2020 at 11:00
                 a.m.


Dated: January 31, 2020
       New York, New York
